Per Curiam.
{¶ 1} Appellant, Angela Wilson, contested the start date of benefits to her minor child, Michael Hickman, following the death of his father, Chris D. Witt, in *24an industrial accident. Dissatisfied with the decision of appellee Industrial Commission of Ohio, she petitioned the Court of Appeals for Franklin County for a writ of mandamus.
George S. Maley, for appellant.
Jim Petro, Attorney General, and Gerald H. Waterman, Assistant Attorney General, for appellee Industrial Commission.
{¶ 2} The court of appeals referred the matter to a magistrate, who on March 15, 2002, issued a report recommending that the writ be denied. Thirty-four days later, appellant filed objections to that report. The commission responded with a motion to strike the objections as untimely and appellant made no reply. The court granted that motion and ultimately adopted the magistrate’s findings of fact and conclusions of law.
{¶ 3} This cause is now before this court upon an appeal as of right.
{¶ 4} Appellant’s arguments derive directly from the conclusions of law provided in the magistrate’s decision. Appellant, however, did not timely object to those conclusions as Civ.R. 53(E)(3)(a) requires. Thus, pursuant to Civ.R. 53(E)(3)(b) and State ex rel. Booher v. Honda of Am. Mfg., Inc. (2000), 88 Ohio St.3d 52, 723 N.E.2d 571, we can proceed no further.
{¶ 5} Accordingly, the judgment of the court of appeals is affirmed.
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.